In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Kiedaisch, J.), dated March 10, 2008, which, after a hearing, and upon a fact-finding order of the same court dated January 11, 2008, made after an admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated January 11, 2008.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on his appeal. Counsel’s application for leave to *1051withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Tatiana D., 29 AD3d 990, 991 [2006]; Matter of Charles R., 220 AD2d 513, 514 [1995]). Mastro, J.P., Covello, Eng and Leventhal, JJ., concur.